Citation Nr: 1726517	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected malarial residuals.

2.  Entitlement to an initial compensable rating prior to August 15, 2013, in excess of 20 percent from August 15, 2013 to June 9, 2016, and a rating in excess of 40 percent thereafter, for diabetic retinopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968, which included one year of service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

In March 2016, the Board reopened and remanded on the merits the claim of entitlement to service connection for hepatitis C.  At this time, the Board also remanded the increased rating claim for diabetic retinopathy for further evidentiary development.

During the course of the appeal, the RO granted increased ratings for the service-connected diabetic retinopathy disability, as denoted on the title page.  The Veteran not having expressed satisfaction with the increase, claims for still higher ratings remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The Veteran's hepatitis C is not the result of a disease or injury in service or his service-connected malaria residuals.

2.  Prior to August 15, 2013, the Veteran's diabetic retinopathy did not cause at least vision in one eye to be correctable to 20/50 when vision in the other eye is correctable to 20/40; vision in one eye to be correctable to 20/50 when vision in the other eye is correctable to 20/50; vision in one eye to be correctable to 20/70 when vision in the other eye is correctable to 20/40; vision in one eye to be correctable to 20/100 when vision in the other eye is correctable to 20/40; concentric contraction of the visual field to be 60 degrees or less in either eye; a loss of the nasal half or the temporal half of the visual field in either eye; a large or centrally located scotoma; or chronic pulmonary mycosis.

3.  From August 15, 2013 to June 9, 2016, the Veteran's diabetic retinopathy did not cause at least vision in both eyes to correctable to 20/70; vision in one eye to be correctable to 20/100 when vision in the other eye is correctable to 20/70; vision in one eye to be correctable to 20/200 when vision in the other eye is correctable to 20/50; vision in one eye to be correctable to 15/200 when vision in the other eye is correctable to 20/50; vision in one eye to be correctable to 10/200 when vision in the other eye is correctable to 20/40; vision in one eye to be correctable to 5/200 when vision in the other eye is correctable to 20/40; or blindness of one eye when vision in the other eye is correctable to 20/40; loss of the temporal half of the visual field bilaterally; or chronic pulmonary mycosis.

4.  From June 9, 2016, the Veteran's diabetic retinopathy did not cause at least vision in one eye to be correctable to 20/100 when vision in the other eye is correctable to 20/100; vision in one eye is correctable to 10/200 when vision in the other eye is correctable to 20/70; vision in one eye is correctable to 5/200 when vision in the other eye is correctable to 20/70; vision in one eye is blind (light perception only) when vision in the other eye is correctable to 20/70; anatomical loss of one eye when vision in the other eye is correctable to 20/50; concentric contraction of the visual field to be at least 30 degrees or less bilaterally; or chronic pulmonary mycosis.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C, to include as secondary to service-connected malarial residuals, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).

2.  The criteria for an initial compensable rating for diabetic retinopathy prior to August 15, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2016), 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6080 (2008).

3.  The criteria for a rating in excess of 20 percent for diabetic retinopathy from August 15, 2013 to June 8, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2016), 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6080 (2008).

4.  The criteria for a rating in excess of 40 percent for diabetic retinopathy from June 9, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2016), 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014) and 38 C.F.R. § 3.159 (2016).  VA provided adequate notice in letters sent to the Veteran in February 2003 and December 2008.

VA has a duty to assist a claimant in the development of a claim, to include assisting in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, lay statements, and VA examination reports.  

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA examination in connection with his diabetic retinopathy disability claim, most recently, in June 2016.  Corrected distance for the right eye was provided in a February 2017 VA examination.  These examinations were conducted by an appropriate examiner and included appropriate testing with subjective and objective findings adequate to evaluate the severity of the Veteran's bilateral eye disability under the applicable diagnostic rating criteria.  In addition, the AOJ obtained a November 2016 VA opinion in connection with the Veteran's hepatitis C disability claim.  The VA examiner reviewed the Veteran's file and noted the Veteran's reported history and assertions.  The examiner provided an opinion as to the etiology of the Veteran's currently diagnosed hepatitis C and supported her findings with rationale that was based on the evidence of record and her medical knowledge.  Accordingly, the Board finds that its remand order has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, the Board finds that VA has satisfied its duties to notify and assist.



II. Service Connection - Hepatitis C

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records reflect a January 31, 1968 admission diagnosis of hepatitis.  The Veteran was described to have presented with a history of malaise, low grade fever, and 15 pound weight loss which had occurred over a period of several weeks prior to admission.  He was in apparent good health until approximately 28 days prior to his admission when he developed the "flu" characterized by chills, fever, profound malaise, slight cough, and myalgia.  A February 1968 STR reflects a note of "clinical data: possible hepatitis".  A later February 1968 STR denotes a brief clinical history of anemia post treatment for malaria.  An April 1968 STR notes a final diagnosis of malaria, falciparum; hemolytic anemia secondary to falciparum malaria; and folate deficiency.

Post-service VA treatment records reflect a diagnosis of chronic hepatitis C.

Pursuant to the March 2016 Board remand, the RO obtained a November 2016 VA opinion regarding the potential relationship between his current hepatitis C and service and/or his service-connected malarial residuals.  Following review of the Veteran's claims file, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that "there is no evidence that the Veteran had hepatitis at the time he was in the service.  He presented with a subacute illness characterized by the onset of chills, fever, malaise, mild cough, and myalgia a month prior to his admission January 31, 1968, with improvement after several days but recurrence of those symptoms with the onset of abdominal pain and vomiting a few days prior to admission resulting in a 15 pound weight loss over the entire month of illness.  At that time, because of some abdominal tenderness and what was thought by some observers to be scleral icterus, he was thought prior to any laboratory testing to possibly have hepatitis.  However, upon admission to the hospital, lab testing revealed that he did not have hepatitis (or scleral icterus since the bilirubin was normal) and blood smears showed that he had Falciparum malaria instead.  The latter diagnosis explains the clinical course - classic symptoms with apparent improvement followed by recurrence of the original symptoms as well as abdominal pain and vomiting, all of which are typical of this disease.  The abdominal tenderness he had upon presentation is consistent with his abdominal pain and vomiting and it was all consistent with malaria.  His clinical course was also consistent with malaria and its treatment throughout his hospital stay."

The examiner also acknowledged the two articles submitted by the Veteran regarding a relationship between hepatitis C and malaria.  The examiner noted that one article indicates that that malaria and hepatitis C can co-exist since they are both endemic in the same geographic areas.  However, the examiner stated "there is no evidence that the Veteran had hepatitis when he had malaria.  This disease was specifically looked for and not found to be present.  Malaria is spread by mosquitos; hepatitis C is not."

The examiner also acknowledged the second article, which stated that Falciparum malaria can cause malarial hepatitis with jaundice.  However, the examiner stated that "the Veteran was found not to have hepatitis from any cause at the time he had malaria.  If he had had malarial hepatitis, it would have been due to the malarial infection itself, not hepatitis C."

Next, the examiner opined that the Veteran's condition claimed was less likely than not proximately due to or the result of the Veteran's service-connected malaria residuals.  She explained that "malaria does not cause hepatitis C.  The Veteran did not have hepatitis of any cause at the time he had malaria.  He improved after treatment for his malaria although his hospital course was complicated by hemolytic anemia due to the malaria.  Hospital notes document that he was asymptomatic by the fifth hospital week and the nurses noted that he was up and about on and off the ward with no complaints after that.  By April 8, 1968, his hematocrit was back to normal at 43 percent and he was again noted to be asymptomatic on April 11, 1968.   At the time of his discharge from the hospital on April 5, 1968, he was considered fully recovered and fit for full duty.  When he was evaluated for on June 17, 1968 he had no recurrence of his malaria, weighed 200 pounds, and said he felt well.  His abdomen was nontender and his hematocrit was 46.5.  There is no evidence of any recurrence or residuals attributable to his malaria since then.  At one point he reported chills and fever at the VA in August 1969 but his abdomen was nontender and malaria was looked for and not found.  The likelihood of recurrent Falciparum malaria more than 12 months after successful treatment is very small and in fact the
Veteran has never had any recurrence.  There is no evidence that the Veteran suffered any lasting organ damage or has had any other residuals as a result of his fully treated malaria in 1968."

The examiner again acknowledged the articles submitted by the Veteran.  She reiterated that while the first article states that "malaria and hepatitis C can co-exist since they are both endemic in the same geographic areas, there is no evidence that the Veteran had hepatitis when he had malaria.  This disease was specifically looked for and not found to be present.  Malaria is spread by mosquitos; hepatitis C is not.  This article does not posit any increased risk for hepatitis C from the existence of or a history of malaria - it merely concludes that people who are already carriers of hepatitis C might have a delayed emergence of malarial symptoms after initial inoculation with malaria."

The examiner next reiterated that while the second article points out that "Falciparum malaria can cause malarial hepatitis with jaundice, the Veteran was found not to have hepatitis from any cause at the time he had malaria.  If he had had malarial hepatitis, it would have been due to the malarial infection itself, not hepatitis C.  This article does not posit any increased risk for the development of hepatitis C after having malaria, or even after having malarial hepatitis, which the Veteran never had.  Hepatitis C is caused by transmission of the hepatitis C virus, which does not occur as a result of a mosquito bite.  It was explicitly stated in the discharge summary dated April 28, 1968 that he had no blood transfusions during his hospital stay.  So, there is no plausible theory that would support the idea that either the Veteran's malaria or his hospital treatment for malaria and its complications could have caused his hepatitis C."

Lastly, the examiner opined that the Veteran's claimed condition was less likely than not aggravated by his service-connected malaria residuals.  She explained that "there is no evidence that the Veteran has suffered any residual as a result of his malaria infection or its treatment during his military service.  His kidney function, as well as, his liver function was normal during his hospitalization so there is no evidence of any organ damage at that time that would have posed any residual health concerns, and he has never had any recurrence of his malaria.  In addition, there is no evidence that he has had any chronic liver disease or symptomatology attributable to his hepatitis C infection, which has cleared without residuals."

In addition, the examiner explained that the Veteran's liver function tests were reviewed from all VA treatment records from January 2003 through September 2016 and they have been consistently normal.  She also noted the Veteran's report at his initial Agent Orange entry evaluation in January 2003 that he had been diagnosed with malaria and hepatitis in 1968 so at that time he was first tested and found to be positive for Hepatitis C antibodies, but HCV RNA was negative at that time.  The examiner also pointed out that "the Veteran was seen in the liver clinic in September 2004 and denied any history of jaundice, rash, pruritus, nausea and vomiting, or weight loss (all potential symptoms of hepatitis).  His serologies had been repeated in September 2004 and the HCV was too low to be serotyped: HCVQNT<50.  It was also noted that his liver function tests had all been normal and there was no evidence of cirrhosis.  The plan was to recheck the HCVRNA in six months and if it remained undetectable to conclude that the tests for hepatitis C had been falsely positive or that he had cleared the virus spontaneously.  Subsequent testing showed HCVRNA again <50 on September 10, 2004, March 10, 2005, and July 26, 2007.  A nephrology note on September 5, 2007 states the hepatitis C had been considered "cleared" by the hepatitis C clinic.  Repeat testing on March 31, 2016 did not detect HCVRNA."

The examiner also indicated that "imaging done for other reasons has also shown no evidence of cirrhosis residual to any remote liver disease.  An abdominal CT scan on June 14, 2000 at Greater Southeast Community Hospital showed a normal liver and an ultrasound the same day showed evidence of fatty infiltration, which is a finding not related to hepatitis or its residuals but rather the Veteran's obesity.  Abdominal CT done in December 2010 for urinary problems again showed a normal liver and another CT in October 2014 found no liver pathology.  So, there is no evidence of any residual liver damage from his initial hepatitis C infection which was clearly and unmistakably cleared years ago.  He cannot now be said to have chronic hepatitis C and in fact, the hepatitis clinic at the VA Medical Center in Washington, D.C. concluded it had been cleared prior to 2007."

In summary, the examiner determined that the Veteran has had no residuals from either his remote history of successfully treated malaria or his hepatitis C infection, which "fortunately for him he cleared completely and spontaneously years ago."

Upon review of the record, the Board finds there is no competent medical evidence of record showing that the Veteran has hepatitis C that is the result of a disease or injury in service or his service-connected malaria residuals.  

The Veteran is competent to attest to symptoms which are within the realm of personal experience.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nature and etiology of an alleged liver disability falls outside the realm of common knowledge of a lay person.

In this regard, the November 2016 VA examiner's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinions provided.  The opinions are well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Accordingly, these opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for hepatitis C have not been met.  The weight of evidence preponderates against finding a causal relationship between any post-service hepatitis C and a disease or injury incurred or aggravated during service, including as secondary to service-connected malaria residuals.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014).

III. Increased Rating - Diabetic Retinopathy

A. Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 	
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

The Board recognizes that that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66,543 (November 10, 2008).  Given the above requirements, the Board finds that the new criteria are not applicable to the current appeal because the present claim was filed before that date.  Prior to December 2008, there was no Diagnostic Code specifically designated for retinopathy.  The Veteran's retinopathy is to be rated based on visual acuity and visual field.

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a.

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of one eye and corrected vision to 20/40 in the other eye. 38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008). 

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye. 38 C.F.R. § 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 (2008). 

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076, 6078 (2008). 

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 (2008).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200. 38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200. 38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (2008).
Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080. 38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id.  

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id. 

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).

Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 38 C.F.R. § 4.76a, Table III (2008).

B. Factual Background and Analysis

Historically, a March 2009 rating decision awarded service connection (in pertinent part) for diabetic retinopathy and awarded a noncompensable rating effective August 6, 2004.  A September 2016 rating decision awarded an increased 20 percent disability rating effective December 13, 2014.  Most recently, an April 2017 rating decision awarded an increased 20 percent disability rating from August 15, 2013 and assigned a 40 percent disability rating from June 9, 2016.

Period Prior to August 15, 2013

An August 2004 VA treatment record reflects a diagnosis of moderate background retinopathy.

A December 2003 VA eye examination notes that the Veteran had corrected distant vision of 20/25 in the right eye and 20/25 in the left eye.  The Veteran had corrected near vision of 20/25 in the right eye and 20/25 in the left eye.  His visual fields were full by confrontation.  The Veteran denied diplopia, trauma, or pain.  He was wearing glasses.  He was diagnosed with hyperopia with astigmatism.  No diabetic retinopathy was seen at the time.

A February 2009 VA eye examination notes that the Veteran had corrected distant vision of 20/40 in the right eye and 20/20 in the left eye.  The Veteran had corrected near vision of 20/50 in the right eye and 20/20 in the left eye.  The Veteran's field of vision was full bilaterally.  He was wearing glasses for mild refractive error bilaterally.  He was assessed as having moderately severe diabetic retinopathy.  The examiner also noted the Veteran was status-post laser treatment for diabetic retinopathy and status-post cataract extraction with implants in both eyes.  There was no other active ocular pathology seen in either eye.

For the period prior to August 15, 2013, the evidence shows that the Veteran's corrected distant visual acuity has been 20/40 or better in the right eye and 20/25 or better in the left eye.  These findings only warrant a noncompensable rating.

Turning to the visual field, examination results indicated that the Veteran did not have a visual field deficit.  As such, the Board concludes that the Veteran does not warrant a compensable rating at any time prior to August 15, 2013.  

Period from August 15, 2013 to June 9, 2016

A December 2014 VA eye examination shows that the Veteran had corrected distant vision of 20/200 in the right eye and 20/40 or better in the left eye.  The Veteran had corrected near vision of 20/100 in the right eye and 20/40 or better in the left eye.  The extra ocular muscle (EOM) was full, smooth, and conjugate.  His pupils were round and reactive to light.  There was no afferent pupillary defect present.  Visual fields were full by confrontation bilaterally.  Diplopia was not demonstrated on examination.  On external examination of the eyes, the lids, lashes and conjunctivae all appeared normal.  Both anterior chambers, conjunctiva, and iris were normal.  The Veteran had a mild infection of the superficial punctate keratitis cornea bilaterally.  The Veteran had intraocular lens (IOL) bilaterally.  The examiner indicated that the Veteran's visual condition does not prevent him from engaging in substantially gainful employment.  The Veteran was diagnosed with mild refractive error, corrected to good vision in the left eye; presbyopia, corrected to good vision in left eye; decreased vision in the right eye due to retinal pigment epithelium (RPE) atrophy/scarring in macula from chronic clinically significant macular edema (CSME) and treatment.  He had a history of chronic CSME and treatment of the left eye; however, he was maintaining good vision (uncorrected and corrected) at the time.  The examiner also diagnosed the Veteran with pseudophakic and posterior vitreous detachment (PVD) bilaterally.  There was no other significant active ocular pathology seen.

For the period from August 15, 2013 to June 9, 2016, the Veteran was shown to have corrected distant visual acuity to 20/200 in the right eye and 20/40 or better in the left eye.  The evidence of record does not reflect visual acuity findings commensurate with a rating in excess of 20 percent.  As shown here, when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40, a 20 percent rating is warranted.  

Turning to the visual field, examination results indicated that the Veteran did not have a visual field deficit.  As such, the Board concludes that the Veteran does not warrant a rating in excess of 20 percent for his service-connected eye disability at any time from August 15, 2013 to June 9, 2016.

Period from June 9, 2016

The Veteran underwent VA examination of his eyes in June 2016.  His pupils were round and reactive to light.  There was no afferent pupillary defect present.  He did not have astigmatism or diplopia.  On external examination of the eyes, the lids, lashes and conjunctivae all appeared normal.  Both anterior chambers, conjunctiva, cornea, and iris were normal.  The Veteran had intraocular lens (IOL) bilaterally.   The Veteran did not have a visual field defect, contraction of a visual field, or loss of a visual field.

In February 2017, the RO obtained clarification of the Veteran's visual field acuity.  The Veteran had corrected distant vision of 5/200 or worse in the right eye and 20/40 or better in the left eye.  His correct near vision was 10/200 in the right eye and 20/40 or better in the left eye.  He did not have anatomical loss of either eye.  His vision was not limited to no more than light perception only in the other eye.  He was able to recognize test letters at one foot or closer.  He was unable to perceive objects, hand movements, and count fingers at three feet with the right eye but was able to perceive such with the left eye.  He did not have visual acuity of 20/200 or less in the better eye with use of a correcting lens based upon visual acuity loss.  


For the period from June 9, 2016, the Veteran was shown to have corrected distant visual acuity to 5/200 or worse in the right eye and 20/40 or better in the left eye (commensurate with a 30 percent rating).  Therefore, the Board finds that a rating in excess of 30 percent is not warranted due to loss of visual acuity for the period from June 9, 2016.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).  

Additionally, the June 2016 VA examination conducted Goldman's visual field testing, which showed, on the right, an average contraction for rating purposes of 57.5 degrees, and on the left, an average of 59.5 degrees.  This is commensurate with a 10 percent rating, but no higher.  

In awarding a 40 percent rating, the RO combined the Veteran's 30 and 10 percent ratings for loss of visual acuity and impairment of field vision, under new 38 C.F.R. § 4.77 (c) (2016).  Although the amended regulations were employed, the Board will not disturb this favorable finding.

As such, the Board concludes that the Veteran does not warrant a rating in excess of 40 percent at any time from June 9, 2016.


C. Other Considerations

The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran, nor his agent, has suggested that his diabetic retinopathy precludes substantially gainful employment.  Thus, any further consideration of TDIU under Rice is not warranted at this time.


ORDER

Service connection for hepatitis C is denied.

An initial compensable rating for diabetic retinopathy prior to August 15, 2013 is denied.

A rating in excess of 20 percent for diabetic retinopathy from August 15, 2013 to June 9, 2016 is denied.

A rating in excess of 40 percent for diabetic retinopathy from June 9, 2016 is denied.



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


